


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10(xii)


Archer-Daniels-Midland Company
2002 Incentive Compensation Plan


Performance Share Unit Award Agreement


This Performance Share Unit Award Agreement (the “Agreement”), is made and
entered into as of *[grant date] (the “Date of Grant”), by and between
Archer-Daniels-Midland Company, a Delaware corporation (the “Company”), and
«First_Name» «Last_Name», an employee of the Company (the “Grantee”).  This
Agreement is pursuant to the terms of the Company’s 2002 Incentive Compensation
Plan, as amended (the “Plan”).  The applicable terms of the Plan are
incorporated herein by reference, including the definitions of capitalized terms
contained in the Plan.


Section 1.                      Performance Share Unit Award.  The Company
hereby grants to the Grantee, on the terms and conditions hereinafter set forth,
an Award of «ResAmount» Performance Share Units (the “Units”), each such Unit
representing the right to receive one share of the Company’s common stock.  The
Units granted to the Grantee shall be credited to an account in the Grantee’s
name.  This account shall be a record of book-keeping entries only and shall be
utilized solely as a device for the measurement and determination of the number
of Shares to be granted to or in respect of the Grantee pursuant to this
Agreement.


Section 2.                      Rights of Grantee.


(a)           No Shareholder Rights.  The Units granted pursuant to this Award
do not entitle Grantee to any rights of a shareholder of the Company’s common
stock.   The Grantee’s rights with respect to the Units shall remain forfeitable
at all times by the Grantee until satisfaction of the vesting conditions set
forth in Section 3 hereof.


(b)           Restrictions on Transfer.  The Grantee shall not be entitled to
transfer, sell, pledge, alienate, hypothecate or assign the Units or this Award,
except that in the event of the Grantee’s death, the Grantee’s designated
beneficiary or estate shall be entitled to receive the Shares represented by
earned and vested Units.  Any attempt to otherwise transfer the Units or this
Award shall be void.  All rights with respect to the Units and this Award shall
be available only to the Grantee during his or her lifetime, and thereafter to
the Grantee’s estate.


Section 3.                      Vesting of Units.  Subject to the provisions of
Sections 6 and 7 hereof, the Units granted hereunder (and the Grantee’s right to
receive Shares in settlement of the Units pursuant to this Award) shall vest to
the extent provided below on the earliest to occur of the following (the
“Vesting Date”):


(i)  
June 30, 2012, but only to the extent the Units have been earned during the
period from July 1, 2009 to June 30, 2012 (the “Performance Period”) as provided
in Section 4 hereof.  Any outstanding Units granted hereunder that do not vest
on that date shall be forfeited.

 
 
 
 

--------------------------------------------------------------------------------

 

 
(ii)  
Upon the occurrence of a Change in Control of the Company (as defined in
Appendix A hereto), any outstanding Units granted hereunder shall vest in full.



(iii)  
Upon the death of the Grantee, any outstanding Units granted hereunder shall
vest in full.



Section 4.                       Earned Units. The number of Units that the
Grantee will be deemed to have earned (“Earned Units”) as of the end of each
fiscal year of the Company occurring during the Performance Period (the last day
of each such fiscal year being a “Determination Date”) will be determined by the
extent to which the Company has satisfied the applicable performance objective
for the fiscal year or years ending on the applicable Determination Date as set
forth in Appendix B to this Agreement, as evidenced by a Committee
certification.  The portion of the Units subject to this Award that will be
deemed Earned Units as of each Determination Date during the Performance Period
will be determined according to the procedure specified in Appendix B.  Any
Units that are not earned as of either of the first two Determination Dates
during the Performance Period solely because of the failure to satisfy the
applicable performance-based objective shall remain eligible to be earned as of
the final Determination Date during the Performance Period.


Section 5.                      Settlement of Units.  After any Units vest in
accordance with Section 3 hereof, the Company shall cause to be issued to the
Grantee, or to the Grantee’s designated beneficiary or estate in the event of
Grantee’s death, one share of its common stock in payment and settlement of each
vested Unit.  Except for vesting as a result of Grantee’s death or a Change in
Control of the Company, such issuance shall follow certification by the
Committee of the degree to which the Company has satisfied the applicable
performance objective as of the final Determination Date, and shall occur on or
before the later of (i) the end of the calendar year in which the Vesting Date
occurs, or (ii) the 15th day of the third calendar month after the Vesting Date,
and the Grantee shall have no power to affect the timing of such issuance.  If
vesting occurs as a result of Grantee’s death, such issuance shall occur within
90 days of the date of Grantee’s death, and if vesting occurs as a result of a
Change in Control, such issuance shall occur as of the date of the Change in
Control.  Such issuance shall be evidenced by a stock certificate or appropriate
entry on the books of the Company or a duly authorized transfer agent of the
Company, shall be subject to the tax withholding provisions of Section 8, and
shall be in complete settlement and satisfaction of such vested Units.  If the
ownership of or issuance of Shares to the Grantee as provided herein is not
feasible due to applicable exchange controls, securities or tax laws or other
provisions of applicable law, as determined by the Committee in its sole
discretion, the Grantee or his legal representative shall receive cash proceeds
in an amount equal to the Fair Market Value (as of the Vesting Date) of the
Shares otherwise issuable to Grantee, net of any amount required to satisfy
withholding tax obligations as provided in Section 8.


Section 6.                      Effect of Termination of Service.  If the
Grantee’s service as an Employee ceases prior to the Vesting Date other than as
a result of the Grantee’s Retirement or Disability, the Grantee shall forfeit
the Units.  If such termination of service is a result of Grantee’s Retirement
or Disability, then subject to the forfeiture conditions of Section 7, Grantee’s
right to receive Shares pursuant to this Award shall continue to vest in
accordance with Section 3.


 
 

--------------------------------------------------------------------------------

 
Section 7.                      Forfeiture Conditions.  Notwithstanding the
foregoing, in the event of termination of Grantee’s service as an Employee for
“cause” (as defined below), the breach of any non-competition or confidentiality
restrictions applicable to the Grantee, or the Grantee’s participation in an
activity that is deemed by the Company to be detrimental to the Company
(including, without limitation, criminal activity or accepting employment with a
competitor of the Company), (i) the Grantee’s right to receive an award of Units
or an issuance of Shares in settlement of Units shall immediately terminate,
(ii) any unvested Units held by the Grantee (including any Earned Units) shall
be forfeited, and (iii) if Shares have been issued (or the cash value thereof
paid) after the Vesting Date, then either (A) the Shares so issued shall be
forfeited and returned to the Company, or (B) the Grantee shall be required to
pay to the Company in cash an amount equal to the Fair Market Value of such
Shares as of the Vesting Date.


For purposes hereof, “cause” shall have the meaning specified in such Grantee’s
employment agreement with the Company, or, in the case of a Grantee who is not
employed pursuant to an employment agreement, “cause” shall mean any of the
following acts by the Grantee:  (i) embezzlement or misappropriation of
corporate funds, (ii) any acts resulting in a conviction for, or plea of guilty
or nolo contendere to, a charge of commission of a felony, (iii) misconduct
resulting in injury to the Company or any subsidiary, (iv) activities harmful to
the reputation of the Company or any subsidiary, (v) a violation of Company or
subsidiary operating guidelines or policies, (vi) willful refusal to perform, or
substantial disregard of, the duties properly assigned to the Grantee, or (vi) a
violation of any contractual, statutory or common law duty of loyalty to the
Company or any subsidiary.


Section 8.                       Withholding of Taxes.  The Grantee shall pay to
the Company any required withholding taxes upon any event in connection with
this Award, such as the issuance of Shares in settlement of the Units, that the
Company determines may result in any domestic or foreign tax withholding
obligation, and the delivery of such Shares shall be conditioned upon the prior
payment by the Grantee, or the establishment of arrangements satisfactory to the
Company for the payment by the Grantee, of such withholding tax obligation.  The
Company may permit the Grantee to satisfy all or any part of such withholding
tax obligations (up to the Grantee’s minimum required tax withholding rate) by
having the Company withhold Shares otherwise payable in settlement of Units
having a Fair Market Value on the date the tax is to be determined equal to the
amount of such withholding tax obligations.


Section 9.                      Securities Law Compliance.  No Shares shall be
delivered upon the vesting and settlement of any Units unless and until the
Company and/or the Grantee shall have complied with all applicable federal,
state or foreign registration, listing and/or qualification requirements and all
other requirements of law or of any regulatory agencies having jurisdiction,
unless the Committee has received evidence satisfactory to it that Grantee may
acquire such shares pursuant to an exemption from registration under the
applicable securities laws.  Any determination in this connection by the
Committee shall be final, binding, and conclusive.  The Company reserves the
right to legend any Share certificate or book entry, conditioning sales of such
Shares upon compliance with applicable federal and state securities laws and
regulations.


 
 

--------------------------------------------------------------------------------

 
Section 10.                      No Rights as Employee or Consultant.  Nothing
in this Agreement or this Award shall confer upon the Grantee any right to
continue as an Employee or consultant of the Company or any Subsidiary or
Affiliate, or to interfere in any way with the right of the Company or any
Subsidiary or Affiliate to terminate the Grantee’s service at any time.


Section 11.                      Adjustments.  If at any time while this Award
is outstanding, the number of outstanding Shares is changed by reason of a
reorganization, recapitalization, stock split or any of the other events
described in Section 4.2 of the Plan, the number of Units and the number and
kind of securities that may be issued in respect of such Units shall be adjusted
in accordance with the provisions of the Plan.


Section 12.                      Notices.  Any notice hereunder by the Grantee
shall be given to the Company in writing and such notice shall be deemed duly
given only upon receipt thereof by the Secretary of the Company at the Company’s
office at 4666 Faries Parkway, Decatur, Illinois 62526, or at such other address
as the Company may designate by notice to the Grantee.  Any notice hereunder by
the Company shall be given to the Grantee in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Grantee may
have on file with the Company.


Section 13.                      Construction.  The construction of this
Agreement is vested in the Committee, and the Committee’s construction shall be
final and conclusive.


Section 14.                      Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Illinois,
without giving effect to the choice of law principles thereof.


 
 

        Archer-Daniels-Midland Company                   By: /s/ P. A. Woertz  
           P. A. Woertz              Chairman, President & Chief             
Executive Officer                  GRANTEE          
 BY:________________________________  

 
         




 





 
 

--------------------------------------------------------------------------------

 

APPENDIX A
To Performance Share Unit Award Agreement


Definition of Change in Control
 
 
For purposes of this Agreement, a "Change in Control" of the Company shall mean:
 
                                 (i)           the acquisition, during any
twelve (12) consecutive month period that ends subsequent to the Date of Grant,
by any individual, entity or group (within the meaning of section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) (a "Person") of ownership (determined taking into account the ownership
attribution rules of Section 318(a) of the Code) of stock of the Company
possessing thirty percent (30%) or more of the combined voting power of the then
outstanding stock of the Company; provided that, (A) any stock of the Company
owned by the Person prior to the start of the applicable twelve (12) consecutive
month period shall not be counted toward the thirty percent (30%) threshold
specified above, and (B) an acquisition shall not be counted if (i) prior to the
acquisition, the Person owns stock of the Company possessing more than fifty
percent (50%) of the combined voting power of the then outstanding stock of the
Company, or stock of the Company that constitutes more than fifty percent (50%)
of the fair market value of the outstanding stock of the Company; (ii) the
acquisition occurs after the Person has satisfied the thirty percent (30%)
threshold specified above, (iii) the acquisition is made directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (iv) the acquisition is by the Company, or (v) the acquisition
is by an employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary;
 
(ii)           the replacement, during any twelve (12) consecutive month period
that ends subsequent to the Date of Grant, of a majority of the members of the
Board of the Company with members whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election;
 
(iii)           the consummation of a merger, consolidation, reorganization or
similar corporate transaction involving the Company which, subsequent to the
Date of Grant, has been approved by the stockholders of the Company, other than
a merger, consolidation, or reorganization where the stockholders of the Company
immediately before the transaction continue to own stock of the Company (or
other surviving entity) after the transaction possessing at least fifty percent
(50%) of the combined voting power of the then outstanding stock of the Company
(or other surviving entity) outstanding immediately after such merger,
consolidation, or reorganization; or
 
                              (iv)           the sale, during any twelve (12)
consecutive month period that ends subsequent to the Date of Grant, to any
Person of assets of the Company with a gross fair market value equal to more
than forty percent (40%) of the total gross fair market value of all assets of
the Company immediately prior to the sale (or the first such sale);
 
provided in each case that the transaction or transactions constitutes a change
in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, as determined
under Section 409A of the Code.
 

 
 
 

--------------------------------------------------------------------------------

 



 
APPENDIX B
To Performance Share Unit Award Agreement


Earned Units and Performance-Based Objectives


Performance Period:                                           July 1, 2009
through June 30, 2012


The determination of the number of Units that will be earned as of each
Determination Date (“Earned Units”) during the Performance Period specified
above as provided in Section 4 of the Agreement will be determined as follows:


1.           Total Shareholder Return (as defined below) for the Company and for
each of the four Indices (as defined below) for the period beginning on the
first day of the Performance Period and ending on the applicable Determination
Date (the “Relevant Period”) will initially be calculated.


2.           The Total Shareholder Return figures for the Relevant Period for
the four equally weighted Indices will be averaged, resulting in an “Index
Average TSR” for the Relevant Period.


3.           If the Company’s Total Shareholder Return (the “Company’s TSR”)for
that Relevant Period exceeds the Index Average TSR for that Relevant Period,
then a number of Units will become Earned Units as of the applicable
Determination Date.Assuming the Total Shareholder Return condition has been
satisfied for the Relevant Period ending on the applicable Determination Date,
the number of Units that will become Earned Units as of such Determination Date
will be calculated using the following formula:


(Cumulative Unit Percentage x Number of Units Awarded) – Number of Previously
Earned Units


where:


 
•
“Cumulative Unit Percentage” is the percentage in the following table that
corresponds to the Determination Date marking the end of the Relevant Period:



Determination Dates
Cumulative Unit Percentage
June 30, 2010
33 1/3%
June 30, 2011
66 2/3%
June 30, 2012
100%



 
•
“Number of Units Awarded” is the number in Section 1 of the Agreement; and



 
•
“Number of Previously Earned Units” is the number of Units subject to the Award
that had already been determined to be Earned Units prior to the applicable
Determination Date.



4.           For purposes of this Appendix B, the following terms shall have
meanings indicated:


(a)  
“Indices” means the S&P 500 Index, the S&P 500 Consumer Staples Index, the
Russell 3000 FB&T Index and the Peer Company Index, and “Index” refers to any
one of the Indices.  The S&P 500 Index and the S&P 500 Consumer Staples Index
are U.S. market equity indices constructed and maintained by Standard & Poor’s
Index Services.

 
 
 
 

--------------------------------------------------------------------------------

 

 
(b)  
The “Russell 3000 FB&T Index” means the Russell 3000 Food, Beverage and Tobacco
Customized Index, which is a customized Index consisting of the following
companies:  [list companies]



(c)  
The “Peer Company Index” means a customized Index consisting of the following
companies:  Corn Products International, Inc.; ConAgra Foods, Inc. and Bunge
Limited.



(d)  
“Total Shareholder Return” means the cumulative total return over a specified
measurement period on a company’s common stock or of a specified Index, as
measured by the change in the company’s stock price or the Index’s value from
the beginning of the measurement period to the end of such period and taking
into account the assumed reinvestment of all dividends paid during the
measurement period, expressed as a percentage comparing such cumulative total
return to the company’s stock price or the Index’s value at the beginning of the
measurement period.  Total Shareholder Return shall be calculated consistent
with the following principles:



(i)  
A company’s per share stock price or an Index’s value as of the first day of the
Performance Period shall be deemed to be the average closing price (on the
principal U.S. exchange) or value as reported in the Wall Street Journal for the
20 trading days immediately prior to the first day of the Performance Period.



 
(ii)
A company’s per share stock price or an Index’s value as of a Determination Date
shall be deemed to be the average closing price (on the principal U.S. exchange)
or value as reported in the Wall Street Journal for the last 20 trading days of
the applicable Relevant Period ending on the Determination Date.



 
(iii)
The values of the S&P 500 Index and the S&P 500 Consumer Staples Index will be
determined in accordance with the total return calculation methodology utilized
by Standard & Poor’s Index Services.



 
(iv)
Except as otherwise provided in this Item 4, Total Shareholder Return shall be
calculated in accordance with the requirements of Item 201(e) of Regulation S-K
promulgated by the Securities and Exchange Commission (“SEC”) and any
interpretations thereof issued by the staff of the SEC.




















--------------------------------------------------------------------------------

--------------------------------------------------------------------------------